Opinión disidente emitida por el
Juez Asociado Señor Her-nández Denton,
a la cual se unen el Juez Presidente Señor Andréu García y el Juez Asociado Señor Rebollo López.
La imposibilidad de que alguna de las posiciones esbo-zadas en el presente caso obtuviera el favor mayoritario de los miembros de este Tribunal ha tenido como consecuen-cia que prevalezca una decisión jurídicamente incorrecta. En vista de ello, estamos obligados a exponer los hechos y las normas probatorias que justifican la revocación de la decisión recurrida y nuestro disenso.
En esencia, el presente recurso requiere que evaluemos si son admisibles en evidencia ciertas expresiones de una menor, alegada víctima del delito de actos lascivos o impú-dicos —Art. 105 del Código Penal de Puerto Rico, 33 L.P.R.A. see. 4067— traídas como prueba de cargo durante la vista preliminar para acusar por voz de su maestra de primer grado, a quien se alega que la menor narró lo acontecido. El Ministerio Público sostiene que las declara-ciones son admisibles bajo la Regla 65(B) de Evidencia, la cual regula la admisión de declaraciones espontáneas por excitación. 32 L.P.R.A. Ap. IV. Contrario a esta posición, estimamos que le asiste la razón al imputado, por lo que hubiésemos revocado la decisión recurrida. Veamos.
*658HH
El Ministerio Público formuló una denuncia contra Abraham Sierra Figueroa por el delito de actos lascivos o impúdicos. Art. 105 del Código Penal de Puerto Rico, 33 L.P.R.A. see. 4067. Le imputó haber incurrido en esa con-ducta con la menor A.F.S., quien al momento de los eventos, que originaron la denuncia tenía siete años de edad.
La prueba de cargo presentada en la vista preliminar para acusar consistió del testimonio de la Sra. Evelyn Gon-zález Betancourt, maestra de la menor A.F.S. Testificaron, además, Damaris López, agente de la División de Delitos Sexuales de la Policía de Puerto Rico y la propia menor A.F.S.
La señora González Betancourt narró, en síntesis, que el 1ro de noviembre de 1999, al llegar a la escuela en horas de la mañana, se encontró con la madre de la menor, la cual aparentaba estar preocupada. Esta manifestó a Gon-zález Betancourt que su hija, la niña A.F.S., le estaba diciendo “algo que no entendía”, “que Chino; la tocó”. Luego, ante preguntas de la maestra González Betancourt, la niña A.F.S. expresó que “Chino le pidió que le tocara las tetillas, pero que ella no lo hizo”. En esa ocasión, según el testimo-nio de esta testigo, eso fue todo lo que la niña le expresó.í1)
Al día siguiente, esto es el 2 de noviembre, la niña in-dicó a González Betancourt que un día en que se encon-traba en la casa con sus hermanos y el imputado, “Chino ... dijo a los hermanos que se acostaran a dormir y le pidió a ella que se acostara a dormir con él y le tocara las tetillas”. Señaló en su testimonio, además, que la niña
... no quería, que él [le] cogió la mano para que lo tocara y le besara las tetillas. El le tenía la cabeza allí. No le tocó otra parte, ni la ropa. El tenía un pantalón corto con abertura al *659frente. Le dio un beso de lengua.El le cogió la mano y le puso la mano en el pene y el pipí se le puso grande y ... le pidió que volviera a mamarle la tetilla. Sintió algo frío encima. El le dijo que era sangre. El le dijo que no se lo dijera a nadie. Le cogió el dedo meñique. Le dijo que le comprara cigarrillos y dulces. Le dijo que se fuera a bañar. En el baño se dio cuenta que tenía una cosa blanca que también él lo tenía en el pipí. Petición de certiorari, Anejo VII, pág. 25.
Con relación al testimonio de la agente López, surge del expediente que ésta declaró que el 1ro de noviembre de 1999 le fue referida una querella en la que se imputaba la comisión de actos lascivos contra una menor. Al día si-guiente entrevistó a la alegada perjudicada, quien le ex-presó que “el joven Chino le había dicho que le mamara las tetillas”. Según el expediente del caso, esta testigo indicó, además, que “[a] la semana ha niña l]e indicó que Chino la había obligado a que. le mamara las tetillas. El tenía pan-talón corto y se sacó el pene. Se tocó el pene y se lo tiró en la camisa. Luego la manda a bañar, porque apestaba y la mandó a comprar cigarrillos”. Petición de certiorari, Anejo VII, pág. 25.
La niña A.F.S., por su parte, no testificó sobre los hechos alegados, a pesar de que fue llamada a testificar por el Ministerio Público en tres ocasiones. Al ocupar la silla de los testigos, se negó a responder las preguntas relaciona-das con los hechos específicos que se imputan a Sierra Figueroa.
Con esta prueba testifical vertida en la vista preliminar, el magistrado instructor determinó causa para acusar, por lo que más tarde el Ministerio Público presentó un pliego acusatorio contra Sierra Figueroa. Eventualmente, su de-fensa presentó una moción de desestimación al amparo de la Regla 64(p) de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Adujo que la determinación de causa probable para acu-sar no fue realizada conforme a derecho, toda vez que la prueba presentada consistió de prueba de referencia inadmisible.
*660E1 foro de instancia denegó la solicitud, por lo que la defensa de Sierra Figueroa acudió al Tribunal de Circuito de Apelaciones. Dicho foro apelativo denegó la expedición del auto. Finalmente, la defensa de Sierra Figueroa acudió ante este Foro. Plantea como único señalamiento de error que la determinación de causa probable no fue hecha con-forme a derecho, toda vez que la prueba de cargo consistió de prueba de referencia inadmisible. Añade que la exclu-sión de dicha prueba produce una situación de ausencia total de prueba contra Sierra Figueroa.
Evaluado su recurso, accedimos a ejercer nuestra fun-ción revisora. Como medida provisional, en auxilio de nuestra jurisdicción, paralizamos los procedimientos en instancia.
Hoy, ante la imposibilidad de articular una posición ma-yoritaria en torno a la controversia probatoria que plantea el presente caso, prevalece la decisión recurrida. Como pro-cedemos a discutir, ello tiene como consecuencia, a su vez, que prevalezca una determinación de causa para acusar basada en prueba que carece de la confiabilidad exigida por nuestro ordenamiento, ya que la prueba en cuestión no satisface los requisitos probatorios de la regla cuya aplica-bilidad se invoca para admitirla.
HH HH
De entrada, destacamos que la controversia ante nues-tra consideración versa sobre la admisibilidad de una de-claración que se alega constituye prueba de referencia in-admisible, y no sobre su suficiencia para propósitos de una determinación de causa para acusar por el delito de actos lascivos o impúdicos.
Asimismo, reconocemos que la resolución de la contro-versia probatoria planteada en el presente caso —si las declaraciones de la niña A.F.S. traídas a la vista prelimi-nar para acusar por voz de González Betancourt son admi-*661sibles al amparo de la Regla 65(B) de Evidencia, 32 L.RR.A. Ap. IV— requiere considerar inicialmente si la re-gla invocada en el caso de autos aplica en la vista de deter-minación de causa probable para acusar.
Pronunciamientos recientes de este Foro han reconocido que una determinación de causa para acusar debe estar sostenida por prueba de cargo admisible en un juicio plenario. Al respecto, en Pueblo v. Andaluz Méndez, 143 D.P.R. 656, 662 (1997), afirmamos que en la vista prelimi-nar para acusar “el Ministerio Público debe presentar evi-dencia, legalmente admisible en un juicio plenario, sobre todos los elementos del delito imputado en la denuncia y su conexión con el imputado”. (Énfasis suplido.X2) Véanse, además: Pueblo v. Rodríguez Aponte, 116 D.P.R. 653, 664 (1985); Pueblo v. Esteces Rosado, 110 D.P.R. 334 (1980). Con ello, quisimos destacar que la prueba de cargo no sólo debe ser suficiente para establecer el escaso quantum de prueba requerido en vista preliminar para acusar, sino también debe ser prueba que sería legalmente admisible en un juicio conforme a las normas probatorias vigentes en nuestra jurisdicción.
Como se sabe, la vista preliminar constituye una etapa procesal diseñada para “evitar que se someta a un ciuda-dano en forma arbitraria e injustificada a los rigores de un proceso criminal”. Pueblo v. López Camacho, 98 D.P.R. 700, 702 (1970). Véase Pueblo v. Rodríguez Aponte, 116 D.P.R. 653, 663 (1985). Siendo éste su objetivo, los tribunales de-ben procurar que la prueba presentada por el Estado con-tenga garantías suficientes de confiabilidad de forma tal *662que quede plenamente justificado el inicio del proceso criminal contra una persona. Véase R. Emmanuelli Jiménez, Prontuario de Derecho Probatorio Puertorriqueño, Repú-blica Dominicana, Ed. Corripio, 1994, pág. 36.
Una determinación de causa apoyada en prueba total o parcialmente inadmisible sería contradictoria con los pro-pósitos de la vista preliminar para acusar. Véase Martínez Cortés v. Tribunal Superior, 98 D.P.R. 652 (1970). En este contexto, las reglas de evidencia proveen unos parámetros que, si bien no deben extenderse rígida y mecánicamente a esta etapa preliminar al juicio, resultan adecuados para determinar la confiabilidad y suficiencia de la prueba apor-tada por el Ministerio Público. En el caso específico ante nuestra consideración, consideramos que los peligros de que se formule una acusación de forma injustificada contra un acusado, cuando el Ministerio Público apoya su denun-cia exclusivamente en prueba de referencia que alega cons-tituye una declaración espontánea por excitación, se mini-mizan al evaluar su admisibilidad a la luz de los criterios de la citada Regla 65(B) de Evidencia.
Aclarado lo anterior, examinemos las normas probato-rias aplicables al presente caso.
M HH t-H
Conforme a la Regla 60(C) de Evidencia, 32 L.RR.A. Ap. IV, “[p]rueba de referencia [es una] declaración aparte de la que hace el declarante al testificar en el juicio o vista, que se ofrece en evidencia para probar la verdad de lo aseverado”. Como norma general, este tipo de prueba es inadmisible en los procesos judiciales. Ello es así como re-sultado de “los riesgos inherentes que presenta relativos a la narración, percepción, recuerdo del acontecimiento y sinceridad del declarante”. Nieves López v. Rexach Bonet, 124 D.RR. 427, 433 (1989). Véase Pueblo v. García Reyes, 113 D.P.R. 843, 853 (1983).
Esta norma general, sin embargo, tiene innumerables *663excepciones. Una de éstas la constituye la excepción que versa sobre declaraciones espontáneas por excitación. Re-gla 65(B) de Evidencia, supra. Al respecto, la citada Regla 65(B) de Evidencia dispone que será admisible en eviden-cia, como excepción a la regla general de exclusión de prueba de referencia, “[u]na declaración hecha mientras el declarante estaba bajo la influencia de excitación causada por la percepción de un acto, evento o condición y la decla-ración se refiere a dicho acto, evento o condición”.!3)
La excepción considerada en la Regla 65(B) de Eviden-cia, supra, se fundamenta en la creencia de que una decla-ración espontánea —hecha como consecuencia de un evento alarmante o excitante, en circunstancias en las que es poco probable la fabricación de la declaración— contiene garantías circunstanciales de veracidad. De este modo, se requiere que la declaración surja en el contexto de un es-tado mental de descontrol o de clara excitación producida por un evento impactante o traumático. Se estima que un evento o suceso de esta naturaleza deja poco margen a la reflexión, lo que minimiza las probabilidades de fabricar o inventar una declaración.
El profesor Chiesa Aponte explica los contornos de esta excepción:
Se trata de la ocurrencia de un evento o suceso percibido por el declarante, que tiene un efecto de conmoción o excitación en el ánimo del declarante, quien hace una declaración sobre el evento mientras está todavía bajo el influjo o efecto de la ex-citación o conmoción que ha sufrido. E.L. Chiesa Aponte, Tra-tado de derecho probatorio: Reglas de Evidencia de Puerto Rico y federales, República Dominicana, Ed. Corripio, 1998, pág. 766.
En Pueblo v. García Reyes, supra, págs. 849-850, al ex-poner la evolución doctrinal de esta excepción a la norma *664general de exclusión de prueba de referencia, señalamos lo siguiente:
La ... excepción de las declaraciones espontáneas ha sido reconocida desde hace largo tiempo, aunque anteriormente se consideraba como una instancia de la más amplia, aunque poco definida, excepción de res gestae. En la práctica, ha sido acogida con mucha libertad por este Tribunal .... En Pueblo v. Cortés del Castillo, 86 D.P.R. 220, 229 (1962), enumeramos los requisitos para su aplicación: “(1) un evento suficientemente alarmante que produzca una manifestación espontánea e irre-flexiva; (2) falta de tiempo para inventar la manifestación-, y (3) la manifestación debe referirse al evento que la causa.” (Énfasis suplido y en el original.) Citado con aprobación en Nieves López v. Rexach Bonet, supra, pág. 435.
Conforme a lo antes expuesto, como precondición para admitir este tipo de declaración, es preciso escudriñar los hechos para determinar si un evento es lo suficientemente alarmante como para generar el tipo de expresión espontá-nea e irreflexiva a la que alude la excepción de la citada Regla 65(B). Una vez se satisface esta condición esencial, nuestra indagación debe centrarse en evaluar si la decla-ración surge de modo espontáneo e irreflexivo. En esta de-terminación es preciso evaluar si durante el lapso de tiempo transcurrido entre el evento y la declaración sub-sistió ininterrumpidamente, en quien formula la declara-ción, el estado de conmoción requerido por la citada Regla 65(B). Finalmente, es preciso evaluar el contenido de la declaración para determinar si se refiere al evento que la causa.
IV
Al evaluar los hechos ante nuestra consideración, lo ha-cemos conscientes de los problemas probatorios involucra-dos en casos en los que se alega la comisión de un delito de índole sexual contra un niño de escasa edad. En este tipo de caso surge el dilema de que, mientras por un lado las *665declaraciones de la alegada víctima de abuso sexual, en ocasiones, constituyen la única prueba del delito, por otro lado, por razón de la edad de los niños, está latente la posibilidad de declaraciones exageradas o, en el peor de los casos, fabricadas.(4) Véase People of Territory of Guam v. Ignacio, 10 F.3d 608, 612 (9no Cir. 1993). Ante ambas po-sibilidades, los tribunales deben ser sumamente cuidado-sos, de forma tal que se garantice que el proceso judicial conduzca a la verdad, conforme a las normas probatorias vigentes, y que simultáneamente se protejan de forma plena los derechos de la persona imputada.
Ahora bien, el factor de mayor importancia, y también más problemático, presente en la evaluación de la admisi-bilidad de declaraciones espontáneas por excitación, lo constituye el elemento temporal, particularmente cuando transcurre un lapso de tiempo sustancial entre el evento conmocionante y la declaración. E.W. Cleary, McCormick on Evidence, 5ta ed., Minnesota, West Group, 1999, T. 2, Cap. 26, See. 272, pág. 207. Esta situación se dramatiza en el contexto de niños de escasa edad, debido a que la con-ducta de éstos en situaciones traumáticas, como norma general, es distinta a la que pudiera exhibir un adulto.
Al respecto, tribunales de otras jurisdicciones han des-tacado que los niños suelen estar renuentes a informar eventos que le produzcan tensión o conmoción, que suelen informar incidentes de esta naturaleza sólo a sus madres y que, en su caso, un estado de excitación puede tener una duración mayor que en personas adultas. Véanse: State v. Thompson, 820 P.2d 335, 337 (Ariz. 1991); State v. Moats, 457 N.W.2d 299 (Wis. 1990); State v. Rivera, 678 P.2d 1373, 1376 (Ariz. 1984). Estas consideraciones, aunque han ge-nerado una aplicación liberal de los requisitos probatorios *666exigidos por esta excepción, no alteran la norma fundamental de que la declaración será admisible sólo si es for-mulada mientras subsiste un estado de conmoción o exci-tación en el niño o niña generada por el evento en controversia.
Tribunales de otras jurisdicciones, a los cuales acudimos con fines comparativos, han evaluado varios factores para hacer esta determinación en controversias similares a la que hoy enfrentamos. Por ejemplo, algunos tribunales han considerado si la declaración del niño se produce en la pri-mera oportunidad que tiene para expresarla. Véanse: Greenlee v. State, 884 S.W.2d 947 (Ark. 1994); Kilgore v. State, 340 S.E. 2d 640 (Ga. 1986); Langford v. State, 312 So. 2d 65 (Ariz. 1975). Otros han evaluado si la declaración es producto de un interrogatorio por parte de un adulto. Burgess v. State, 644 So. 2d 589 (1994); State v. Gantt, 644 S.W. 2d 656 (Mo. 1982). Aún otros han considerado si la alegada víctima llevó una vida que aparentaba ser normal durante el lapso de tiempo transcurrido entre el evento conmocionante y la declaración. State v. Ritchey, 490 P.2d 558 (Ariz. 1971); State v. Rivera, supra; State v. Thompson, supra.
Sobre este último aspecto, la indagación se dirige a de-terminar si, durante el lapso de tiempo transcurrido entre el evento y la declaración, hay evidencia de cambios en la conducta normalmente observada en el niño. En este sen-tido, se ha evaluado si el niño manifiesta renuencia a con-versar, tensión, nerviosismo, episodios continuos de llanto o desinterés por el juego, entre otras cosas. Véanse: State v. Ritchey, supra (el tribunal admitió una declaración formu-lada cuarenta y cinco minutos después del evento conmo-cionante debido a que los niños declarantes mostraban una conducta claramente anormal); State v. Rivera, supra (el tribunal excluyó una declaración por razón de que los ni-ños involucrados no mostraron ningún cambio en su con-*667ducta durante las diez horas que transcurrieron entre el evento y la declaración); State v. Thompson, supra (al ex-cluir la declaración que una niña de once años hizo a su compañera de clases varias horas después del alegado in-cidente, el tribunal consideró que la niña declarante dur-mió varias horas después del incidente, se levantó a la hora acostumbrada para ir a la escuela, se preparó para ir a la escuela y conversó con su madre sobre los regalos que habían comprado para la época navideña); People v. Sim-pkins, 697 N.E.2d 302 (4to Dist. 1998) (el tribunal excluyó una declaración formulada varios meses después del ale-gado evento conmocionante debido a que la declaración no fue espontánea ni consistente, el niño posteriormente se retractó y existían motivos para la fabricación de la decla-ración); State v. Taylor, 704 P.2d 443 (N.M. 1985) (el tribunal excluyó la declaración porque, entre otras cosas, los padres del ruño no percibieron ninguna anormalidad en el menor sino hasta tarde en el día o temprano en la mañana luego del alegado incidente).
Conforme a lo anterior, al evaluar la admisibilidad de declaraciones de niños de escasa edad al amparo de la ci-tada Regla 65(B) de Evidencia, los tribunales deben consi-derar la totalidad de las circunstancias. Deben, por lo tanto, considerar factores como la edad del menor, la seve-ridad del evento en cuestión, la condición emocional del niño al momento de formular la declaración y la conducta desplegada por éste durante el lapso de tiempo transcu-rrido entre el evento y la declaración. Deben examinar, además, si la declaración es formulada en la primera opor-tunidad real que tiene el menor de expresarla, a la luz de su edad y entorno familiar, y si la terminología usada por el niño resulta apropiada para su edad. Además, deben to-mar en consideración cualquier otro aspecto que permita ponderar si la declaración tiene suficientes garantías de confiabilidad.
*668Mientras mayor sea el lapso de tiempo transcurrido en-tre el evento conmocionante y la declaración, mayor cautela deben tener los tribunales. Ello por razón de que la posibilidad de que la declaración haya sido formulada como resultado de un proceso reflexivo o, más bien, luego de que el estado de conmoción se haya disipado, aumenta proporcionalmente con el transcurso del tiempo. Véase Cleary, op. cit, pág. 202.(5) La evaluación debe ir dirigida a determinar si durante el lapso de tiempo transcurrido en-tre el evento y la declaración, el declarante tuvo oportuni-dad de reflexionar por haberse disipado su estado de exci-tación o conmoción.
Por otro lado, debe advertirse que no toda declaración formulada en estado de excitación es admisible bajo la Re-gla 65(B) de Evidencia, supra. Es necesario que la excita-ción haya subsistido desde el alegado evento conmo-cionante. En este sentido, no basta demostrar que el decla-rante haya estado nervioso o excitado al formular la decla-ración, pues puede tratarse de un estado momentáneo, ge-nerado por algún acto o circunstancia independiente que lo lleva a recordar el evento original. De ser esta la situación, la declaración debe ser excluida. Es preciso demostrar la continuidad del estado de conmoción desde el evento origi-nario hasta la declaración.
Al aplicar los preceptos probatorios antes expuestos a los hechos del caso, llegamos a la conclusión de que las declaraciones en controversia en el presente caso son in-admisibles en evidencia. Procedía, por lo tanto, revocar la decisión recurrida.
*669V
Los hechos previamente expuestos revelan que las de-claraciones objeto de impugnación en el caso de autos fue-ron formuladas en dos momentos distintos. La primera de-claración fue efectuada el 1ro de noviembre, cuando la niña A.F.S. expresó a la señora González Betancourt, en esen-cia, que “Chino le pidió que le tocara las tetillas, pero que ella no lo hizo”. En esa ocasión, la menor no formuló decla-ración adicional. Surge del expediente del caso que al mo-mento de la declaración, la niña estaba llorando.
Al otro día, esto es, el 2 de noviembre, la niña A.F.S. formuló declaraciones más detalladas sobre los actos que se imputan a Sierra Figueroa. Estas nuevas expresiones fueron hechas tanto a González Betancourt como a la agente López.
No hay controversia entre las partes en torno a que las declaraciones formuladas el 2 de noviembre a la señora González Betancourt y a la agente López no son admisibles en evidencia bajo la regla de declaraciones espontáneas por excitación. Al respecto, nos destaca el Ministerio Público, con razón, lo siguiente:
... ciertamente hay que distinguir lo que la niña expresó el 1ro de noviembre de 1999 y lo que manifestó al día siguiente. Concedemos que lo declarado por ella el día 2 de noviembre no podría razonablemente considerarse como producto de “excita-ción nerviosa”, pues la misma maestra declaró que la niña estaba tranquila y habló con más detalles. (Enfasis en el original suprimido y énfasis suplido.) Alegato del recurrido, págs. 7-8.
Ante ello, la única declaración cuya admisibilidad está en controversia es la efectuada por la menor el 1ro de no-viembre a su maestra de escuela, en términos de que “Chino le pidió que le tocara las tetillas, pero que ella no lo hizo”.
En el presente caso, la comisión de actos lascivos por *670parte de un adulto, miembro de la familia, contra una niña de siete años de edad constituye un evento, en extremo, traumático. En este aspecto coincidimos con otras jurisdic-ciones que han llegado a la misma conclusión en controver-sias similares. Véanse: People of Territory of Guam v. Ignacio, supra; United States v. Nick, 604 F.2d 1199 (9no Cir. 1979). Queda, así, satisfecha la primera condición reque-rida por la citada Regla 65(B) de Evidencia.
De igual forma, en cuanto al contenido de la declara-ción, resulta evidente que se refiere al evento específico que, según se alega, la produce. De este modo, también queda satisfecho este requisito.
Nuestra evaluación del requisito restante —si la decla-ración fue formulada por la niña bajo un estado de excita-ción o conmoción generado por el acto en cuestión en cir-cunstancias que revelan la ausencia de reflexión— nos convence, en cambio, de que la declaración de la menor A.F.S. es inadmisible bajo la Regla 65(B) de Evidencia, supra.
Conforme a las normas previamente expuestas, la con-sideración de una controversia probatoria al amparo de la citada Regla 65(B) de Evidencia requiere precisar, bajo este tercer requisito, delicados asuntos, tales como el mo-mento y contenido exacto de la declaración, el estado aní-mico del declarante y el contexto general que rodea la declaración. Una lectura de la denuncia formulada contra Sierra Figueroa revela que los alegados actos lascivos ocu-rrieron en algún momento de septiembre de 2000. La de-claración cuya admisibilidad solicita el Ministerio Público fue hecha el 1ro de noviembre del mismo año; esto es, como mínimo, la declaración fue hecha un mes después del evento traumático. Este lapso de tiempo sustancial, aun-que no es determinante per se, requiere que ejerzamos un cuidado especial al determinar si dicha declaración fue producida bajo un estado de conmoción producido por el *671acto lascivo imputado a Sierra Figueroa o si la declaración fue producida luego de que finalizara tal estado anímico.
Opinamos que la evidencia que tuvo ante sí el foro de instancia era contraria a lo alegado por el Ministerio Público. Según los autos del caso, González Betancourt de-claró que no observó nada anormal en la niña previo al día en que ésta formuló la declaración cuya admisibilidad está en controversia. En específico, en su declaración en la vista preliminar declaró que “[1]a niña no bajó las notas, hablaba mucho en clase y la maestra tenía que llamarle la atención [y que] siempre ha sido habladora”. Incluso, se destaca que, previo al momento en que la niña hizo las declaracio-nes a la maestra, “era una estudiante excelente de cuatro puntos”.
Por otro lado, notamos que la declaración de la menor surge como consecuencia de las preguntas que le formuló la maestra González Betancourt. Al respecto, el alegato del recurrido señala que la declaración en controversia fue for-mulada luego de que González Betancourt “se arrodillara] en la puerta junto a [la menor,] la sent [ara] en su falda” y le dijera “cuéntame qué pasó”. Ante estas circunstancias, la declaración de la menor no parece haber sido espontá-nea sino, más bien, parece resultado de las preguntas for-muladas por la maestra.
Finalmente, los autos del caso revelan que González Be-tancourt formuló tales preguntas luego de que la madre de la menor indicara que ésta había dicho “algo que no entendía”. Esta expresión de la madre de la niña sugiere que la manifestación de la niña presentada en evidencia en la vista preliminar a través de González Betancourt no fue la primera declaración de la niña sobre los hechos imputa-dos al peticionario. Ello, a su vez, sugiere que la declara-ción cuya admisibilidad está en controversia no se produjo en la primera oportunidad que tuvo la niña de contar lo que se alega le sucedió, y que, en cambio, previo a la decía-*672ración presentada en vista preliminar, la niña había hecho expresiones relacionadas al alegado evento traumático.
Ante lo anterior, estimamos que no se satisfacen los cri-terios establecidos por la citada Regla 65(B) de Evidencia para que la declaración de la menor A.F.S. sea admisible en evidencia por voz de la señora González Betancourt.(6)
Por ello, contrario al resultado que ha tenido este caso por la imposibilidad de articular una mayoría, hubiéramos revocado las decisiones de los foros apelativos y de instan-cia, y en consecuencia, hubiésemos dejado sin efecto la de-terminación de causa emitida en la vista preliminar. Pues, como afirmamos antes, en la etapa de vista preliminar “el Ministerio Público debe presentar evidencia, legalmente admisible en un juicio plenario, sobre todos los elementos del delito imputado en la denuncia y su conexión con el imputado”. Pueblo v. Andaluz Méndez, supra, pág. 662.
En ausencia de prueba independiente a la que conside-ramos inadmisible, que revele la existencia del escaso quantum de prueba requerido en una vista preliminar, hu-biésemos ordenado la desestimación de la acusación for-mulada contra Sierra Figueroa.
Por ello, respetuosamente disentimos.

(1) Surge del expediente que “Chino” es el apodo con que se conoce al imputado Abraham Sierra Figueroa.


(2) En Pueblo v. Andaluz Méndez, 143 D.P.R. 656, 662 (1997), indicamos, ade-más: “La determinación de causa probable, una vez se cumple con la presentación de tal evidencia, goza de la presunción legal de corrección. ... Cuando el imputado entienda que el Ministerio Público no ha cumplido con su deber, el imputado puede atacar la determinación de causa probable y rebatir la presunción de corrección, para lo cual está disponible la moción de desestimación al amparo de la Regla 64(p) de Procedimiento Criminal, supra, ello cuando existe ausencia total de evidencia legal-mente admisible en cuanto a alguno de los elementos del delito o de la conexión del acusado con el delito imputado.” (Énfasis suplido y en el original, y cita omitida.)


(3) En la jurisdicción federal la regla equivalente es la Regla 803(2).


(4) Estas particularidades han llevado a algunas jurisdicciones a adoptar nor-mas específicas para atender este tipo de controversia probatoria. Véanse: Ark. R. Evid. 803(25); Fla. Stat. Ann. sec. 90.803(23); Miss. R. Evid. 803(25); N.D.R. Evid. 803(24); 12 Okla. Stat. Ann. Sec. 2803.1; Vernon’s Ann. Texas C.C.P. Art. 38.072; Utah Stat. Sec. 76-5-411.


(5) Al respecto se ha señalado lo siguiente:
“A useful rule of thumb is that where the time interval between the event and the statement is long enough to permit reflective though, the statement will be excluded in the absence of some proof that the declarant did not in fact engage in a reflective thought process.” E.W. Cleary, McCormick on Evidence, 5ta ed., Minnesota, West Group, 1999, T. 2, Cap. 26, Sec. 272, pág. 207.


(6) En el recurso de certiorari se señala, además, que en su contrainterrogatorio, la señora González Betancourt expresó que “[e]n septiembre [la niña] dijo a la maes-tra que tenía mucho miedo y que quería que la [ayudara]”. Esta expresión, vista en el contexto general del caso, no revela necesariamente un estado de conmoción continua en la niña A.F.S., desde el alegado evento de actos lascivos hasta que expresara la declaración, que nos mueva a alterar nuestra conclusión.